Citation Nr: 0123644	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  98-17 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of trauma 
to the glans penis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision by the San 
Juan, the Commonwealth of Puerto Rico Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In that decision, 
the RO denied as not well grounded claims for service 
connection for bilateral hearing loss, tinnitus, and residual 
trauma to the glans penis.  The claims for service connection 
for left ear hearing, tinnitus and residual trauma to the 
glans penis are addressed in the remand following this 
decision.


FINDING OF FACT

The veteran's right ear hearing loss was first manifested in 
service.


CONCLUSION OF LAW

Right ear hearing loss disability was incurred during 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.304(b), 3.385 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during a 
period of wartime service.  38 U.S.C.A. § 1110 (West 1991).  
Under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2000).

In this case, the RO has determined that some of the 
veteran's service medical records (SMR's) have been presumed 
lost and unavailable.  His available service records include 
a PULHES numeric designation of "1" for "H" on November 6, 
1965.  See Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991); 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (PULHES is a 
six category physical profile in which "H" stands for 
"hearing" and a numerical designation of '1' reflects a high 
level of medical fitness qualifying a veteran for any 
military assignment).  There is no medical evidence, either 
by way of a military entrance examination or otherwise, which 
establishes that he manifested a hearing loss disability 
prior to his entrance into active service in April 1966.  
Thus, the Board must presume that the veteran entered service 
with normal right ear hearing.  38 C.F.R. § 3.304(b) (2000).  
The veteran's separation examination, dated in January 1968, 
reveals that he was given a PULHES numeric designation of 
"2" for defective right ear hearing of 65 decibels at 4000 
hertz.  This hearing loss profile contemplates hearing loss 
disability which could impose a limitation on military 
occupational specialty (MOS) and assignment.

A VA audiology examination report, dated in July 1998, 
reveals that the veteran manifests right ear pure tone 
thresholds of 35, 15, 35, 80 and 90 decibels at 500, 1000, 
2000, 3000, and 4000 hertz, respectively.  He has a speech 
recognition of 78 percent.  Thus, he manifests a current 
right ear hearing loss disability per VA standards.  
38 C.F.R. § 3.385 (2000).  Accordingly, the Board concludes 
from this evidence that the veteran manifests a current right 
ear hearing loss disability which first manifested, and was 
thus incurred, in service.


ORDER

Service connection for right ear hearing loss is granted.


REMAND

In the most recent Supplemental Statement of the Case (SSOC) 
dated in August 1999, the RO denied the claims for service 
connection for left ear hearing, tinnitus and residual trauma 
to glans penis as not well grounded.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well grounded 
claim.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  It would be potentially 
prejudicial to the veteran if the Board adjudicated the 
claims on appeal without prior RO review under the standard 
of review currently in effect.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) (the Board must consider whether a claimant 
will be prejudiced by addressing a question that has not been 
addressed by the RO).

The Board next notes that, according to a VA Form 21-4138 
filing received in January 1999, the veteran appears to have 
postponed, rather than canceled, his previously scheduled RO 
hearing pending his expected receipt of additional records.  
On remand, the RO should seek clarification as to whether the 
veteran desires an RO hearing on his service connection 
claims.  Inasmuch as some SMR's are presumed lost, the RO 
should also take the opportunity to advise the veteran of his 
right to supplement the missing SMR's through medical records 
contemporaneous in time to his separation from service, lay 
statements and any other evidence which may support his 
claims. 

Finally, the Board is of the opinion that VA medical opinion 
is necessary to make a decision on the claims for service 
connection for left ear hearing loss and tinnitus.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001).  In this respect, 
the veteran's reported history of infantry noise exposure in 
service is consistent with his listed MOS as a light weapons 
infantryman and rifleman.  He has provided competent evidence 
describing the presence of ringing in his ears since his 
separation from service.  See 66 Fed. Reg. 45620 (Aug 29, 
2001).  His July 1998 VA audiology examination reflects the 
presence of left ear hearing loss for VA purposes, but did 
not provide a nexus opinion, although the examiner did report 
a history of noise trauma in service.  This examination was 
also silent as to a diagnosis of tinnitus.  Wisch v. Brown, 8 
Vet. App. 139, 140 (1995) (an examiner's silence as to a 
diagnosis or opinion requested by VA is insufficient to 
satisfy the duty to assist requirement).  The Board is of the 
opinion that the veteran should be afforded VA examination, 
with benefit of review of the claims folder, in order to 
determine the nature and etiology of his left ear hearing 
loss and, if present, tinnitus.

On remand, the RO should determine whether any additional 
development or notice is warranted under the VCAA and its 
implementing regulations.

Accordingly, the claims are REMANDED for the following 
action.

1.  The RO should contact the veteran to seek 
clarification as to whether he desires to 
personally appear and testify before the RO.

2.  The RO should advise the veteran of his 
right to supplement his missing SMR's through 
medical records contemporaneous in time to his 
separation from service, lay statements and 
any other evidence which may support his 
claims.

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.

4.  The veteran should then be scheduled for 
an audiological examination in order to 
determine the nature and etiology of his left 
ear hearing loss and, if present, tinnitus.  
The examiner should describe the medical 
findings of record pertaining to the left ear 
hearing loss and tinnitus, and express an 
opinion as to the following questions:  
Whether it is at least as likely as not that 
left ear hearing loss is the result of 
exposure to noise trauma during service or is 
otherwise related to active service? and (2) 
Whether the veteran manifests tinnitus and, if 
so, whether it is least as likely as not that 
such disability is the result of exposure to 
noise trauma during service or is otherwise 
related to active service?  The claims folder 
and a copy of this remand must be made 
available to the examiner prior to the 
examination for review.

5.  Thereafter, the RO should readjudicate the 
claims for service connection for left ear 
hearing loss, tinnitus and residual trauma to 
the glans penis.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with an 
SSOC.  An appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals



 



